UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q/A (Amendment No. 1) (Mark One) ☒ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended:September ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:000-30430 INTERMOST CORPORATION (Exact name of registrant as specified in its charter) Wyoming 87-0418721 (State or other jurisdiction of (IRS Employer Identification Number) incorporation or organization) Suite 5204, Central Plaza, 18 Harbour Road, Wanchai, Hong Kong (Address of principal executive offices) (Zip Code) 011-86-755-8221-0238 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes☒ No☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large acelerated filer☐ Accelerated filer ☐ Non-accelerated filer☐(Do not check if a smaller reporting company) Smaller reporting company ☒ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.): Yes☐No☒ Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date:++215,370,278 shares of common stock as of November 4, EXPLANATORY NOTE Intermost Corporation (the “Company”) is filing this Amendment No. 1 on Form 10Q/A to its Quarterly Report on Form 10-QSB for the three months ended September 30, 2007, as filed with the Securities and Exchange Commission on November 14, 2007 to (a) amend and restate (i) PART I, Item 1, Financial Statements and restate the financial statements of the Company as of September 30, 2007 and the three months then ended,(ii) Item 2, Management Discussion Analysis or Plan of Operations, and(iii) PART II, Item 1, Legal Proceedings;and (b) file as exhibits hereto currently dated certifications from our Principal Executive Officer and Principal Financial Officer. Only the amended Items, financial statements and updated exhibits are being filed herewith. The restatement of the financial statements includes adjustments resulting from our restatement of the Company’s financial statements for the year ended June 30, 2007, adjustments to the Company’s disposal of subsidiary companies and the consolidation of the other Company’s subsidiaries. No other changes are being effected by this filing. Therefore, information not affected by this amendment is unchanged and reflects the disclosures made at the time of the original filing. -1- INTERMOST CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS Sept 30, 2007 June 30, 2007 (unaudited) (restated) (restated) ASSETS USD USD Current Assets Cash and cash equivalents 438,299 530,468 Accounts receivable, net 4,066,438 4,085,123 Inventories 199,047 195,946 Deposits, prepayments and other receivables 1,476,064 1,538,435 Deposit of investment 150,000 150,000 Short-term loan 673,659 670,763 Short-term investment 373,909 368,083 Total current assets 7,377,416 7,538,818 Other Assets Restricted cash 303,525 303,525 Unlisted investment 907,669 893,526 Property and equipment, net 46,098 51,414 Intangible assets, net 19,253 20,354 Investment in an associated company 1,152,388 1,134,433 TOTAL ASSETS 9,806,349 9,942,070 LIABILITIES AND SHAREHOLDERS' EQUITY Current Liabilities Accounts payable 3,903,138 3,927,964 Accrued liabilities and other payable 807,294 792,560 Customer deposits 96,545 105,708 Deferred revenue 9,244 0 Advance from shareholder 160,000 160,000 Total current liabilities 4,976,221 4,986,232 Minority interests 271,269 267,046 STOCKHOLDERS' EQUITY Preferred stock, par value US$0.001 per share Authorized - 5,000,000 shares Issued and outstanding - None Common stock, par value US$0.001 per share Authorized - 5000,000,000 shares Issued and outstanding - 215,370,278 shares 215,371 215,371 at June 30, 2007 and Sept 30, 2007 Treasury stock (8,970 ) (8,970 ) Additional paid-in capital 24,216,705 24,216,705 Accumulated deficit (19,468,557 ) (19,289,509 ) Accumulated other comprehensive loss (395,690 ) (444,805 ) 4,558,859 4,688,792 TOTAL LIABILITIES, MINORITY INTERESTS AND STOCKHOLDERS' EQUITY 9,806,349 9,942,070 The accompanying notes are an integral part of these condensed consolidated financial statements. -2- INTERMOST CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three months ended Sept 30, 2007 2006 (restated) USD USD Net revenue 7,598 280,399 Cost of revenues (36,965 ) (260,767 ) Gross profit (29,367 ) 19,632 Costs and expenses: Selling, general and administrative expenses (173,122 ) (347,001 ) Impairment of goodwill 0 (896,725 ) Exchange differences 0 0 Amortization of intangible assets (832 ) (8,034 ) Total costs and expenses (173,954 ) (1,251,760 ) Loss from operations (203,321 ) (1,232,128 ) Interest income 8,025 1,823 Loan interest income 16,244 11,837 Investment income (loss) 0 (3,509 ) Other income, net 0 (62 ) Loss before income taxes, minority interests and equity in earnings of associated companies (179,052 ) (1,222,039 ) Income taxes 0 (5,264 ) Loss before minority interests and equity in earnings of associated companies (179,052 ) (1,227,303 ) Minority interests 4 1,277 Loss before equity in earnings of associated companies (179,048 ) (1,226,026 ) Equity in earnings of associated companies 0 (3,280 ) Loss before extra-ordinary items (179,048 ) (1,229,306 ) Loss on closing a subsidiary company 0 0 Net loss (179,048 ) (1,229,306 ) Net loss per common share-basic and diluted (0.001 ) (0.008 ) Weighted average number of common shares outstanding-basic and diluted 215,370,278 153,290,278 -3- INTERMOST CORPORATION AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Three months ended Sept 30, 2007 2006 (restated) USD USD Cash flows from operating activites Net loss (179,048 ) (1,229,306 ) Impairment of goodwill 0 896,725 Amortization of intangible assets 832 8,034 Equity in earnings of associated companies 0 3,280 Loss on disposal of a subsidiary 0 0 Depreciation 6,125 7,354 Minority interests 11,593 (1,277 ) Increase (decrease) in operating assets- Accounts receivables 18,685 2,288,680 Inventories (3,101 ) (159,730 ) Deposits, prepayments and other receivables 98,610 (2,282,739 ) Increase (decrease) in operating liabilities- Accounts payable (24,826 ) 4,936 Accrued liabilities (11,121 ) 484,341 Cutomer deposits 1,505 8,508 Deferred revenue (1,424 ) (8,919 ) Business taxes and government surcharges payable 211 (14,301 ) Net cash used in operating activities (81,959 ) 5,586 Cash flows from investing activities Acquisition of plant and equipment 0 (14,895 ) Increase (decrease) in short term loan (2,896 ) 600,148 Net cash provided by investing activities (2,896 ) 585,253 Cash flows from financing activities Increase in security bond 0 (1,000,000 ) Net proceeds from issuance of common stock 0 1,000,000 Net cash provided by financing activities 0 Cash and cash equivalents Net increase (decrease) (84,855 ) 590,839 Accumulated other comprehensive loss (7,314 ) 0 Balance at beginning of period 530,468 692,624 Balance at end of period 438,299 1,283,463 Supplemental cash flow information: Cash paid for interest 0 0 Cash paid for income taxes 0 0 Non-cash investing and financing activities: Receivable from issuance of common stock 0 0 Issuance of reserved common stock 0 0 Issuance of common stock for service 0 0 Acquisition of associated companies 0 0 Acquisition of subsidiaries: Non-cash assets acquired 0 0 Liabilities assumed in acquisition 0 0 Issuance of common stock for service 0 0 The accompanying notes are an integral part of these condensed consolidated financial statements -4- NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) THREE MONTHS ENDED SEPT 30, 2 1.ORGANIZATION AND BASIS OF PRESENTATION The condensed consolidated financial statements include the accounts of the Intermost Corporation (the "Company") and its majority-owned subsidiaries, of which the Company has the ability to exercise control and direct operations and the minority interests do not possess participatory rights. All material intercompany balances and transactions have been eliminated on consolidation. The condensed consolidated financial statements have been prepared in accordance with generally accepted accounting principles in the United States of America. The condensed consolidated financial statements are unaudited, but in the opinion of management of the Company, contain all adjustments, which include normal recurring adjustments, necessary to present fairly the financial position at September 31, 2007, the results of operations for the three months ended September 30, 2007 and 2006, and the cash flows for the three months ended September 30, 2007 and 2006. The balance sheet as of June 30, 2007 is derived from the Company’s audited financial statements included in the Company’s Annual Report, as amended on Form 10-KSB/A for the fiscal year ended June 30, Certain information and footnote disclosures normally included in financial statements that have been prepared in accordance with generally accepted accounting principles have been condensed or omitted pursuant to the rules and regulations of the Securities and Exchange Commission, although management of the Company believes that the disclosures contained in these financial statements are adequate to make the information presented therein not misleading. For further information, refer to the financial statements and the notes thereto included in the Company’s Annual Report, as amended on Form 10-KSB/A for the fiscal year ended June 30, 2007, as filed with the Securities and Exchange Commission. The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, disclosure of contingent assets and liabilities at the date of the financial statements, and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. The results of operations for the three months ended September 30, 2007 are not necessarily indicative of the results of operations to be expected for the full fiscal year ending June 30, 2008. 2.NET INCOME (LOSS) PER COMMON SHARE Statement of Financial Accounting Standards No. 128, “Earnings Per Share,” requires presentation of basic earnings per share (“Basic EPS”) and diluted earnings per share (“Diluted EPS”). Basic earnings (loss) per share is computed by dividing earnings (loss) available to common stockholders by the weighted average number of common shares outstanding (including shares reserved for issuance) during the period. Diluted earnings per share gives effect to all dilutive potential common shares outstanding during the period. The Company did not have any potentially dilutive securities outstanding during the three months ended September 30, 2006 and 2007. Accordingly, basic and diluted earnings per share are the same for all periods presented. 3.FOREIGN CURRENCY TRANSLATION The Company maintains its books and records in Renminbi (“Rmb”), the currency of the People’s Republic of China (the “PRC”). The Rmb is the Company's functional currency, as the Company's business activities are located in the PRC and denominated in Rmb. Translation of amounts into United States dollars ("US$") has been made at the rate of Rmb7.506 to US$1.00. The translation of the financial statements of subsidiaries whose functional currencies are other than Rmb into Rmb is performed for balance sheet accounts using closing exchange rates in effect at the balance sheet date and for revenue and expense accounts using an average exchange rate during each reporting period. The gains or losses resulting from translation are included in stockholders' equity separately as accumulated other comprehensive loss. -5- Transactions in currencies other than functional currencies during the period are translated into the respective functional currencies at the applicable rates of exchange prevailing at the time of the transactions. Monetary assets and liabilities denominated in currencies other than functional currencies are translated into the respective functional currencies at the applicable rates of exchange in effect at the balance sheet date. Exchange gains and losses are included in the statement of operations. On July 21, 2005, Rmb was revalued from Rmb 8.28 to Rmb8.11 for US$1 following the removal of the peg to the US dollar and pressure for the United States. With the strong Rmb continuously appreciated to Rmb 7.6248 for US$1 at June 30, 2007. And the Rmb was further appreciated to Rmb 7.506 for US$ 1 at this quarter ended September 30, 2007. The Rmb is not readily convertible into US$ or other foreign currencies. Translation of amounts from Rmb into US$ is for the convenience of readers. No representation is made that the Rmb amounts could have been, or could be, converted into US$ at that rate or at any other rate. For the purposes of financial statements presentation, the United States dollars equivalents of the all numbers are translated at the rate of USD 1 to Rmb 4.STOCK-BASED COMPENSATION The Company may periodically issue shares of common stock for services rendered or for financing costs. The Company may also periodically issue shares of common stock in conjunction with the acquisition of an, all or a portion of the equity interest in a business. The shares of common stock vest immediately on issuance and are not subject to any redemption rights. The value of the shares of common stock issued for accounting purposes is based on the market price of the shares at the date of the transaction or on the fair value of the services rendered or net assets acquired, whichever is more determinable, based on the specific facts and circumstances of each transaction.
